Filed Pursuant to Rule 433 Registration No. 333-163672 April 19, The following information is a Summary of Material Modifications/Notice of changes relating to certain investment options as well as modifications to certain Plan provisions under The Lincoln National Life Insurance Company Agents’ Savings and Profit-Sharing Plan (“Plan”). More information about each of the investment options offered under the Plan (except for the LNC Stock Fund) can be obtained by logging into your account on the Lincoln Alliance® website at: www.LincolnAlliance.com.
